United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2258
                                     ___________

Susan Ludwig,                             *
                                          *   Appeal from the United States
             Appellant,                   *   District Court for the District
                                          *   of Minnesota.
   vs.                                    *
                                          *         [UNPUBLISHED]
Northwest Airlines, Inc.,                 *
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: December 14, 2000
                                 Filed: January 5, 2001
                                      ___________

Before LOKEN and MAGILL, Circuit Judges, and BATTEY,1 District Judge.
                            ___________


PER CURIAM.

     Susan Ludwig (Ludwig) appeals the district court’s2 order granting summary
judgment in favor of her employer, Northwest Airlines, Inc. (Northwest), in this
employment discrimination action under Title VII of the Civil Rights Act of 1964, 42


         1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
         2
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
U.S.C. § 2000e et seq., and the Minnesota Human Rights Act, Minn. Stat. § 363. After
de novo review, see Rose-Maston v. NME Hosps., Inc., 133 F.3d 1104, 1107 (8th Cir.
1998), we conclude the district court’s judgment was proper for the reasons stated in
its thorough opinion. Accordingly, we affirm the judgment of the district court. See
8th Cir. R. 47B.

A true copy.

      ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-